SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

211
CA 15-00802
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


DARA R. CUNNINGHAM, PLAINTIFF-APPELLANT,

                      V                              MEMORANDUM AND ORDER

ARLYN C. CUNNINGHAM, JR., DEFENDANT-RESPONDENT.
------------------------------------------------
IN THE MATTER OF DARA R. CUNNINGHAM,
PETITIONER-APPELLANT,

                      V

ARLYN C. CUNNINGHAM, JR., RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


MICHAEL STEINBERG, ROCHESTER, FOR PLAINTIFF-APPELLANT AND PETITIONER-
APPELLANT.

J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-RESPONDENT AND
RESPONDENT-RESPONDENT.

TIFFANY M. SORGEN, ATTORNEY FOR THE CHILD, CANANDAIGUA.


     Appeal from an order of the Supreme Court, Yates County (Dennis
F. Bender, A.J.), dated July 24, 2014. The order, inter alia, awarded
sole legal custody of the parties’ child to defendant-respondent and
dismissed plaintiff-petitioner’s family offense petition.

     It is hereby ORDERED that said appeal insofar as it challenges
the award of custody to defendant-respondent is unanimously dismissed,
and the order is affirmed without costs.

     Same memorandum as in Cunningham v Cunningham ([appeal No. 3] ___
AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court